Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-_______________

STORAGE WAR STORE, LLC and
MIKE PENTEL,

Plaintiffs,

v.

SCOTTSDALE INSURANCE COMPANY d/b/a
NATIONWIDE E&S/SPECIALTY,

Defendant.


                                     NOTICE OF REMOVAL


        Defendant    Scottsdale   Insurance    Company      d/b/a   Nationwide     E&S/Specialty

(“Scottsdale”), by and through its attorneys Gordon & Rees LLP, and pursuant to 28 U.S.C. §§

1332, 1441, and 1446, respectfully files this Notice of Removal of the above-captioned action

from the District Court for the County of Adams, Colorado to the United States District Court for

the District of Colorado. In support of this Notice of Removal, Scottsdale states as follows:

        1.     On June 3, 2019, plaintiffs filed a Verified Complaint and Jury Demand against

Scottsdale in the District Court for Adams County, Colorado, captioned Storage War Store, LLC

and Mike Pentel v. Scottsdale Insurance Company d/b/a Nationwide E&S/Specialty, Case No.

2019CV30878 (the “State Court Case”).         Prior to filing the Complaint and Jury Demand,

plaintiffs served a copy of the summons and complaint on the Colorado Division of Insurance as

registered agent for Scottsdale on May 21, 2019.
Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 2 of 7




       2.      This Notice of Removal is filed within the thirty-day requirement under 28 U.S.C.

§ 1446(b).

       3.      “Except as otherwise expressly provided by Act of Congress, any civil action

brought in a State court of which the district courts of the United States have original

jurisdiction, may be removed by the defendant or the defendants, to the district court of the

United States for the district and division embracing the place where such action is pending.” 28

U.S.C. § 1441(a). “The district courts shall have original jurisdiction of all civil actions where

the matter in controversy exceeds a sum or value of $75,000, exclusive of interest and costs, and

is between citizens of different states.” 28 U.S.C. § 1332(a)(1).

       4.      This Court has jurisdiction over this action under 28 U.S.C. § 1332, and this

action is removable under 28 U.S.C. § 1441(b) because this is a civil action between citizens of

different states and the matter in controversy exceeds the sum of $75,000, exclusive of interest

and costs.

              For diversity purposes, “Supreme Court precedent makes clear that in determining

the citizenship of an unincorporated association for purposes of diversity, federal courts must

include all the entities’ members.” Siloam Springs Hotel, L.L.C. v. Century Sur. Co., 781 F.3d

1233, 1237-38 (10th Cir. 2015); see also Spring Creek Exploration & Prod. Co., LLC v. Hess

Bakken Invs. II, LLC, 887 F.3d 1003, 1013 (10th Cir. 2018) (addressing Colorado law). At all

relevant times, Plaintiff Storage War Store, LLC is a Colorado Limited Liability Company.

(Complaint, ¶ 1). The sole member/manager of Plaintiff Storage War Store, LLC is Plaintiff

Mike Pentel, who is domiciled in the state of Colorado. (Id. at ¶ 2). Plaintiffs are now and was at

all relevant times a citizen of the State of Colorado for purposes of diversity jurisdiction.



                                                 [2]
Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 3 of 7




       5.      For diversity purposes, “a corporation shall be deemed to be a citizen of any State

by which it has been incorporated and of the State where it has its principal place of business.”

28 U.S.C. § 1332(c)(1). At all relevant times, Scottsdale was, and is, a foreign corporation

incorporated in the state of Ohio, with its principal place of business in the State of Ohio at One

Nationwide Plaza, Columbus, Ohio 43215. Scottsdale is now and was at all relevant times a

citizen of the State of Ohio for purposes of diversity jurisdiction. (See Exhibit A).

       6.      No change of citizenship of the parties has occurred since the commencement of

this action. Under 28 U.S.C. § 1332(a), there is complete diversity of citizenship between

plaintiffs and Scottsdale.

       7.      This Court has diversity jurisdiction where there is diversity of citizenship among

the parties and the amount in controversy exceeds $75,000. Stuart v. Colorado Interstate Gas

Co., 271 F.3d 1221, 1224 (10th Cir. 2001). The amount in controversy must be determined by

the allegations contained in the complaint or, if not dispositive, by the allegations in the Notice

of Removal. Laughlin v. K-Mart Corp., 50 F.3d 871, 873 (10th Cir. 1995); Martin v. Franklin

Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001). Where the complaint is inconclusive

regarding the amount of damages sought, the Court may look to other sources to demonstrate

jurisdictional facts, including “‘contentions, interrogatories or admissions in state court; by

calculation from the complaint’s allegations[;] by reference to the plaintiff’s informal estimates

or settlement demands[;] or by introducing evidence … about how much it would cost to satisfy

the plaintiff’s demands.’” McPhail v. Deere & Co., 529 F.3d 947, 956 (10th Cir. 2008) (quoting

Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 541-42 (7th Cir. 2006) (Easterbrook, J.).




                                                [3]
Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 4 of 7




       8.      The amount in controversy here exceeds $75,000, exclusive of interest and costs.

This lawsuit arises out of alleged hail damage to a commercial property. See Complaint. The

Complaint alleges Scottsdale breached the insurance policy it issued to plaintiffs by “failing to

perform its obligations under the contract, including payment of reconstruction and loss of

business income benefits and other benefits owed to Storage War and Pentel under the Policy.”

(Id. at ¶ 23). Plaintiffs seek double damages under Colo. Rev. Stat. §§ 10-3-1115 and 10-3-

1116, attorneys’ fees and costs that may be awarded under that claim, and any damages that

might be awarded under plaintiffs’ common law bad faith claim. (Id. at ¶¶ 27-30). While they

have not provided a specific amount for damages, plaintiffs claim their damages exceed

$100,000. (See Civil Case Cover Sheet). If plaintiffs prevail on their breach of contract and bad

faith claims, and receive double damages under Colo. Rev. Stat. §§ 10-3-1115 and -1116, they

will recover at least $75,000, plus attorney fees and costs incurred in this litigation.

       9.      Courts in this district have concluded that the amount in controversy exceeds the

jurisdictional amount when an insured brings a claim for breach of contract and also seeks to

recover double the amount of the covered benefit pursuant to C.R.S. § 10-3-1116, plus attorneys’

fees. See Cox v. Lincoln Nat’l Life Ins. Co., 2010 U.S. Dist. LEXIS 134517, *10 (D. Colo. Dec.

9, 2010) (the amount in controversy was satisfied when the plaintiff alleged that defendant was

required to pay her $40,000 in insurance benefits and also asserted a claim for double damages

under C.R.S. § 10-3-1116); Washington v. Am. Family Mut. Ins. Co., 2013 U.S. Dist. LEXIS

51240, *9-10 (D. Colo. Mar. 18, 2013) (finding that a plaintiff’s claim for statutory damages

under C.R.S. § 10-3-1116, including attorneys’ fees, was sufficient for establishing the amount

in controversy for purposes of removal). Thus, plaintiffs’ claims for attorneys’ fees are properly



                                                  [4]
Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 5 of 7




considered in determining the amount in controversy. Washington, 2013 U.S. Dist. LEXIS

51240, *10-11; Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998) (finding that

“[t]he Supreme Court has long held that when a statute permits recover of attorney’s fees a

reasonable estimate may be used in calculating the necessary jurisdictional amount in a removal

proceeding based upon diversity of citizenship.”). In this district, it is not unusual for attorney

fee claims in first-party insurance bad faith cases to exceed $100,000. See Etherton v. Owners

Ins. Co., 2015 U.S. Dist. LEXIS 24765 (D. Colo. Mar. 2, 2015) (awarding plaintiff $175,170.00

in attorneys’ fees); Adamscheck v. Am. Family Mut. Ins., 2015 U.S. Dist. LEXIS 36979 (D. Colo.

Mar. 24, 2015) (awarding $122,936 in attorneys’ fees). Thus, when plaintiffs’ claims for breach

of contract, double damages, and attorneys’ fees are combined, exclusive of interest and costs,

the amount in controversy exceeds the $75,000 minimum.

       10.     The State Court Case Civil Case Cover Sheet provides further evidence that

plaintiffs value their claims in excess of the jurisdictional limit. On the Civil Case Cover Sheet

filed on June 3, 2019, plaintiffs indicated the case is not governed by Colorado’s simplified

procedure pursuant to Colo. R. Civ. P. 16.1 because plaintiffs are “seeking a monetary judgment

against another party for more than $100,000.00, including any penalties or punitive damages,

but excluding attorney fees, interest and costs”.     The Tenth Circuit Court of Appeals has

concluded that a civil case coversheet is an “other paper” and, therefore, provides an appropriate

basis to support the jurisdiction amount in controversy for purposes of removal. Paros Props.

LLC v. Colo. Cas. Ins. Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016).




                                               [5]
Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 6 of 7




       11.     Pursuant to 28 U.S.C. § 1441(a), this Court is the appropriate court for filing a

Notice of Removal from the District Court for Adams County, Colorado, where the State Court

Case is currently pending.

       12.     Pursuant to 28 U.S.C. § 1446(d) and D.C.Colo.LCivR 81.1, this Notice of

Removal has been sent to all other parties in this action and has been filed with the state court

clerk’s office. Within fourteen days of the filing of this Notice of Removal, Scottsdale will file a

current state court docket sheet (register of actions) and will separately file each pending motion,

petition, and related response, reply, and brief. Copies of the state court Complaint, Civil Case

Cover Sheet, and any Answers or Returns of Service, or orders served upon Scottsdale Insurance

Company are submitted contemporaneously with this Notice pursuant to 28 U.S.C. § 1446(a).

       DATED this the 11th day of June, 2019.

                                                      /s/ Christine M. Kroupa
                                                      John M. Palmeri, Esq.
                                                      Christine M. Kroupa, Esq.
                                                      GORDON REES SCULLY MANSUKHANI, LLP
                                                      555 Seventeenth Street, Suite 3400
                                                      Denver, Colorado 80202
                                                      Telephone: (303) 534-5160
                                                      jpalmeri@grsm.com; ckroupa@grsm.com
                                                      Attorneys for Defendant Scottsdale
                                                      Insurance Company d/b/a Nationwide
                                                      E&S/Specialty




                                                [6]
Case 1:19-cv-01689-CMA Document 1 Filed 06/11/19 USDC Colorado Page 7 of 7




                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the above and foregoing was
electronically filed with the Clerk of the United States District Court using the CM/ECF system
which will send notification to all counsel of record, this 11th day of June, 2019:

David H. Wollins, Esq.             [copy via Colorado Courts E-Filing System]
DAVID H. WOLLINS, P.C.
950 South Cherry Street, Suite 512
Denver, Colorado 80246
dhwollins@dhwpc-law.com

Clerk of the Civil Division         [copy filed via Colorado Courts E-Filing System]
Adams County District Court
1100 Judicial Center Drive
Brighton, Colorado 80601

                                                    /s/ Christine M. Kroupa
                                                    John M. Palmeri, Esq.
                                                    Christine M. Kroupa, Esq.
                                                    GORDON REES SCULLY MANSUKHANI, LLP
                                                    555 Seventeenth Street, Suite 3400
                                                    Denver, Colorado 80202
                                                    Telephone: (303) 534-5160
                                                    jpalmeri@grsm.com; ckroupa@grsm.com
                                                    Attorneys for Defendant Scottsdale
                                                    Insurance Company d/b/a Nationwide
                                                    E&S/Specialty




                                              [7]
